Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This action is in response to remarks received 02/07/2022.
Claims 1 & 15 are independent.
Claims 1, 10, and 15 have been amended and entered.
Claims 3, 5-6, 16 and 18 have been canceled 
Claims 1-2, 4, 7-15, 17 & 19-22 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
With respect to applicants arguments, see pages 9-17, under 35 USC 101, the arguments have been fully considered, however, the examiner respectfully disagrees.
The applicant argues the amended claims are not directed to a judicial exception per the Step 2A, Prong 2 portion of the subject matter eligibility test, however, the claims do not integrate the judicial exception into a practical application. The additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. The cognitive intelligence unit employing the recommendation engine that applies one or more AI/ML techniques, having training data associated with the environmental data, to the environmental data from the data layer to generate insights and predictions based on the environmental data, as well as a risk model unit that applies one or more risk modelling techniques to the enriched environmental data to access via probability distribution the likelihood that a selected type of risk event can occur or determine associated risk points and generate risk data do not provide a unique arrangement of units for enriching the data. The amended claims including a system for aggregating device level environmental data, enriching the environmental data with a 
The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally applying the abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For the above reasons, the rejection of claims  1-2, 4, 7-15, 17 & 19-22 under 35 U.S.C. 101 is maintained by the Examiner.
With respect to applicant’s arguments under 35 USC 103, see pages 17-18, with respect to arguments under 35 USC 103 have been fully considered and are persuasive.  The 35 USC 103 rejection of the claims has been withdrawn. 

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 7-15, 17 & 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of measuring one or more selected parameters to form environmental data, generating reports and predictions based on environmental data to assess via a probability distribution a likelihood that a selected type of risk event can occur without significantly more. 
Claim 1 recites: 
generating the environmental data and financial data,
receiving the environmental data and the financial data from the plurality of data sources, wherein the analysis includes 
storing and enriching the environmental data from the plurality of data sources to form enriched environmental data, wherein the enrichment unit includes a financial subsystem for analyzing and processing the environmental data and the financial data by applying financial rules thereto and for generating enriched financial data and non-financial data therefrom, and 
storing the environmental data, the enriched environmental data, the financial data and the enriched financial data, in a secure and verifiable format for data integrity, wherein the digital trust infrastructure unit employs a blockchain for storing at least of the environmental data, the enriched environmental data, the financial data, and the enriched financial data, and 
processing the environmental data, the enriched financial data, the financial data, and the enriched financial data stored in the digital trust infrastructure so as to generate one or more reports therefrom, 
measuring one or more level parameters including one or more of power generation, humidity, occupancy, and emissions of various fluids and gases, to form the environmental data, and pre-stored data including data from data libraries related to the parameters being measured, 
wherein the enrichment comprises a data layer for 
storing the environmental data from the plurality of data sources, 
processing the environmental data in the data layer, storing third party data that is related to the environmental data stored in the data layer, and 
applying one or more pre-defined intelligence technique, having training data associated with the environmental data, to the environmental data so as to process and enrich the environmental data to form the enriched environmental data, applying a machine learning technique to the environmental data from the data layer to generate predictions based on the environmental data, wherein the predictions are stored, and
applying one or more risk modelling techniques to the enriched environmental data to assess via a probability distribution a likelihood that a selected type of risk event can occur. 
Thus, under the broadest reasonable interpretation, the claims recite the abstract idea of measuring one or more selected parameters to form environmental data, generating reports and predictions based on environmental data to assess via a probability distribution a likelihood that a selected type of risk event can occur. Therefore, the claim is a “Method of Organizing Human Activity” relating to a fundamental economic principle or practice i.e. mitigating risk. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “an enrichment unit”, “financial subsystem”, “digital trust infrastructure”, “a post-processing unit”, “measuring devices”, “application interface unit”, “cognitive intelligence unit”, and “ risk model unit” for storing data and processing data are recited at a high level of generality i.e., as a generic processor performing a generic computer functions. The additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to “apply” the exception using a generic computer component, See MPEP 2106.05(d). 
The same analysis applies here in 2B, i.e., mere instructions to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. In addition, the function of detecting and selecting data are well-understood, routine and conventional computer function. 
Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. Here, the steps are mere data gathering and processing that are recited at a high level of generality, and, as disclosed in the specification, are also well-known. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
The instant application relates to (i.) Receiving or transmitting data over a network and iv. Storing and retrieving information in memory. 
The dependent claims 2, 4, 7-14, and 17, 19-22 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. For the above reasons, the claims are rejected under 35 USC 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/28/2022